DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed July 29th, 2022 have been fully considered but they are not persuasive. 	Applicant’s argument that element 477 of Protopsaltis does not appear to be on or part of an arm that is movable along an elongate element, the matter claimed.  Is not found persuasive.  The 103 obviousness rejection relied upon Protopsaltis for the teaching of an articulating arm connector configured to fix the position of a blade arm with respect to an operating table.  The exact location and placement of the articulating arm connector was not taught by Protopsaltis and was not relied for that teaching.  The Examiner took and maintains, that it would be obvious to one of ordinary skill in the art at the time of filing, to place the articulating arm connector on the second blade arm as it would predictably yield an attachment and anchoring point for the blade to connect to an operating table.  Additionally, there are only a finite number of locations that the articulating arm connector could be placed and moving it from a fixed arm to a movable arm would not be a massive jump in logic.  	Additionally, Applicant argues that neither Blackwell nor Protospaltis appear to address the ussies of compressing nerves and/or restricting the blood flow due to pressure on the transverse process is reduced or eliminated.  The Examiner aggress with this assertion. Neither reference teaches these issues being remedied by the placement of the articulating arm connector.  However, although this is not taught as a function of the placement of the articulating arm component working in concert with the blade arm it does not preclude it from having the same or similar result.   	Further, while the motivation to combine does not address this issue and rather provides the surgeon/user the ability to free a hand for use in surgery by holding and anchoring the retractor system to an operating table it does not mean that the combination of art does not arrive at the claimed subject matter.  The rationale for combining references need not address the noted deficiency Applicant claims the configuration overcomes.  An alternative rationale for combining is acceptable.  As a result, Applicant’s arguments are not found persuasive to overcome the prior art and rejections of record. 

Claim Objections
Claim 22 is objected to because of the following informalities:  Applicant uses the term “is second articulating arm connector”.  This should read “is a second articulating arm connector”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 21, Applicant recites “the articulating arm connector” in lines 5-6.  It is unclear which “articulating arm connector” applicant is reciting back to.  The articulating arm connector of claim 1, or the first articulating arm connector of claim 21. It appears based off of Applicant’s arguments that they are attempting to further define the first articulating arm connector.  Additionally, the claim recites “an articulating arm” it is unclear if Applicant is attempting to recite back to the articulating arm of claim 1 which is used to connect the second blade arm to a surgical table or is attempting to claim a second, distinct articulating arm.  The Examiner suggest amending the claim to recite “the first articulating arm”.  Further, claim 21 recites “the articulating arm” in line 6, it is unclear if Applicant is attempting to recite back to the articulating arm of claim 1 which is used to connect the second blade arm to a surgical table or is attempting to claim a second, distinct articulating arm.  The Examiner suggests amending the claim to recite “the first articulating arm”. 	Amending the claim in this manner would overcome the indefiniteness rejection and be consistent with Applicant’s argument.
 	 Regarding claim 22, Applicant recites “the articulating arm” in line 6, this should recite “the first articulating arm”. 	Claim 22 is recites the limitations “the articulating arm” and "the articulating arm connector of the arm" in line 8.  There is insufficient antecedent basis for these limitation in the claim.
Claim 23 recites the limitation "the articulating arm connector of the arm” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear which “arm” is being defined as to having an articulating arm connector.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12, 14-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blackwell et al. (US 2009/0036746) in view of Protopsaltis (US 2009/0306480).
 	Regarding claim 1, Blackwell et al. disclose a surgical retractor (figure 1) comprising an elongate element (132) defining an elongate element distal end (see figure below) and an elongate element proximal end  (see figure below) with a length therebetween, the elongate element defining an operational axis (see figure below) along the length thereof, wherein the elongate element includes a rack (134); a first blade (24) having a first upper portion (130) secured to the elongate element distal end; and a first blade portion (30) comprising a first blade face (44); and a second blade arm (122) having an opening (124) extending entirely through the second blade arm and through which the elongate element extends (figure 1, ¶44); and a gear mechanism (¶45) disposed to cooperate with the rack (134) to move the position of the second blade arm along the length of the elongate element (¶45); a second blade (22) having a second upper portion (106) secured to the second blade arm (122) and a second blade portion (30) having a second blade face (44) that faces the first blade face, wherein the second blade arm is positioned along the length of the elongate element at a position between the elongate element proximal end and the anterior blade, the second blade arm being configured to move along the length of the elongate element, wherein the first blade defines a first reference point (see figure below) located thereon; wherein the second blade defines a second reference point (see figure below) located thereon; wherein an axis of movement is defined through the first reference point and the second reference point that is parallel to the operational axis (figure 1); and wherein a movement of the position of the arm along the length of the elongate element moves one or both of the first reference point and the second reference point in a linear direction along the axis of movement and orthogonal to the second blade face (¶27, ¶42, ¶45, ¶52, figure 1). 	Blackwell et al. fail to expressly teach or disclose an articulating arm connector configured to fix the position of the second blade arm with respect to an operating table by connecting with a first end of an articulating arm having a second end connected to an operating table.  	Protopsaltis disclose a surgical retractor (410, figures 6, 9) having an articulating arm connector (477) configured to fix the position of a second blade arm (462) with respect to an operating table by connecting with a first end of an articulating arm (¶56) having a second end connected to an operating table (¶56).  The articulating arm connector working in concert with the articulating arm to stabilize and hold the retractor at the target location thereby freeing the users hands to perform other functions. 	Additionally, Blackwell et al. disclose that the elongate element (132) which is housed in and extends through the opening (124) of the second blade arm such that the elongate element moves relative to the second blade arm to displace the first blade relative to the second blade.  Instead of the second blade arm moving along the elongate element to displace the first blade relative to the second blade.
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have reversed the moving connection (rack and gear) between the elongate element and the second blade arm so that the second blade arm moves along the elongate element instead of the elongate element moving relative to the second blade arm.  As the device would perform the job of displacing the first blade relative to the second blade equally well with the second blade arm moving relative to the elongate element instead of the elongate element moving relative to the second blade arm.
 	Regarding claim 4, Blackwell et al. disclose a lock (142) configured to prevent movement by engaging with the rack (¶45). 	Regarding claim 5, Blackwell et al. disclose a guide (26a/26b) received in an opening (50), wherein the guide is located along a second blade exterior surface (figure 2).
 	Regarding claim 6, Blackwell et al. disclose the guide comprises a dissector (26a/26b can dissect tissue if one so chooses to use the pointed tapered end in that manner). 	Regarding claim 7, Blackwell et al. disclose one or both of the first blade and the second blade define a channel (50); and wherein the channel is configured to receive at least partially at least one of a shim, a K-wire, a light source, a probe, and a support frame (26a/26b, figures 1-4). 	Regarding claim 9, Blackwell et al. disclose a driver (104) engaged with the gear and having a driver length (see figure below) positioned orthogonal to the operational axis (figure 1), wherein rotation of a driver handle (140) about a driver handle axis (see figure below) activates movement of the second blade (¶45).
 	Regarding claim 10, Blackwell et al. disclose the length of the elongate element is orthogonal to the anterior blade face (figure 1); wherein a length of the second blade arm is orthogonal to the length of the elongate element (figure 1); and wherein a length of the second blade arm is parallel to the length of the anterior blade face (figure 1). 	Regarding claim 12, Blackwell et al. disclose the surgical retractor is configured to be inserted through a psoas muscle (if one so chooses the retractor can be placed through the psoas muscle to gain access to the spinal column). 	Regarding claim 14, Blackwell et al. disclose a surgical retractor system (figure 1) comprising a surgical retractor comprising an elongate element (132) comprising a rack (134) and defining an operational axis (see figure below) along a length between an elongate element distal end (see figure below) and an elongate element proximal end (see figure below); a first blade (24) having a first upper portion (130) secured to the elongate element distal end and a first blade portion (30) comprising a first blade face (44), wherein the first blade defines a first reference point (see figure below); an arm (108/122) including an opening (124, figure 1, ¶44) extending entirely through the second blade arm and through which the elongate element extends (figure 1, ¶44) a gear (¶45) positioned at a location along the length of the elongate element to cooperate with the rack to move the position of the arm along the rack (¶45); and a second blade (22) secured to the arm and defining a second reference point (see figure below); a driver (104) coupled to the gear; and wherein the gear is disposed such that rotating the gear with the driver causes movement of one or both of the reference points along an axis of movement parallel to the operational axis and orthogonal to the first blade face (¶27, ¶42, ¶45, ¶52m figure 1). 	Blackwell et al. fail to expressly teach or disclose the surgical retractor system comprises an articulating arm connector arm and an articulating arm having a first end coupled to an operating table and a second end coupled ot the articulating arm connector.   	Protopsaltis disclose a surgical retractor (410, figures 6, 9) having an articulating arm connector (477)  and an articulating arm (“flexible arm” ¶56) having a first end coupled to an operating table (¶56) and a second end coupled to the articulating arm connector (¶56).  The articulating arm connector working in concert with the articulating arm to stabilize and hold the retractor at the target location thereby freeing the users hands to perform other functions. 	Regarding claim 15, Blackwell et al. disclose a length of the driver is orthogonal to the operational axis (see figure below). 	Additionally, Blackwell et al. disclose that the elongate element (132) which is housed in and extends through the opening (124) of the arm such that the elongate element moves relative to the arm to displace the first blade relative to the second blade.  Instead of the arm moving along the elongate element to displace the first blade relative to the second blade.
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have reversed the moving connection (rack and gear) between the elongate element and the arm so that the arm moves along the elongate element instead of the elongate element moving relative to the arm.  As the device would perform the job of displacing the first blade relative to the second blade equally well with the arm moving relative to the elongate element instead of the elongate element moving relative to the arm.
 	Regarding claim 17, Blackwell et al. disclose a lock (142) of the surgical retractor configured to resist movement of the position of the arm along the length of the elongate element (¶45). 	Regarding claim 18, Blackwell et al. disclose a guide (26a/26b) configured to be inserted into an area of interest in a patient through a psoas muscle of the patient (if one so chooses to do so), wherein the surgical retractor is configured to be inserted along the guide to the area of interest (figures 1, 3 and 4). 	 	Regarding claim 19, Blackwell et al. disclose a system (figure 1) comprising a surgical retractor comprising an elongate element (132) comprising a rack (134) and defining an elongate element distal end (see figure below) and an elongate element proximal end (see figure below) with a length therebetween, the elongate element defining an operational axis (see figure below) along the length thereof; a first blade (24) having a first upper portion (130) secured to the elongate element distal end and a first blade portion (30) comprising a first blade face (44);  an arm (108/122) having an opening (124, figure 1, ¶44) extending entirely through the second blade arm and through which the elongate element extends (figure 1, ¶44) and a gear mechanism (¶45) disposed to cooperate with the rack to move the position of the arm along the length of the elongate element (¶45); a second blade (22) having: a second upper portion (106) secured to the arm; and a second blade portion (30) having a second blade face (44) that faces the first blade face, wherein the arm is positioned along the length of the elongate element at a position between the elongate element proximal end and the first blade, the arm being configured to move along the length of the elongate element (¶27, ¶42, ¶45); and a locking element (142) configured to resist movement by engaging with the rack (¶45); wherein the gear mechanism and the rack cooperate to form a rack-and-gear mechanism configured to modify the position of the arm along the elongate element (¶27, ¶42, ¶45); wherein modification of the position of the arm along the length of the elongate element causes movement a movement of one or both of the blades along an axis of movement (“T”, figure 1) parallel to the operational axis and orthogonal to the second blade (figure 1); wherein the length of the elongate element is orthogonal to the first blade face (Figure 1); wherein a length of the arm is orthogonal to the length of the elongate element (figure 1); and wherein a length of the arm is parallel to the length of the first blade face (figure 1). 	Blackwell et al. fail to expressly teach or disclose the surgical retractor system comprises an articulating arm connector arm and an articulating arm having a first end coupled to an operating table and a second end coupled ot the articulating arm connector.   	Protopsaltis disclose a surgical retractor (410, figures 6, 9) having an articulating arm connector (477)  and an articulating arm (“flexible arm” ¶56) having a first end coupled to an operating table (¶56) and a second end coupled to the articulating arm connector (¶56).  The articulating arm connector working in concert with the articulating arm to stabilize and hold the retractor at the target location thereby freeing the users hands to perform other functions. 	Additionally, Blackwell et al. disclose that the elongate element (132) which is housed in and extends through the opening (124) of the arm such that the elongate element moves relative to the arm to displace the first blade relative to the second blade.  Instead of the arm moving along the elongate element to displace the first blade relative to the second blade.
 	It would have been obvious to one of ordinary skill in the art at the time of invention to have reversed the moving connection (rack and gear) between the elongate element and the arm so that the arm moves along the elongate element instead of the elongate element moving relative to the arm.  As the device would perform the job of displacing the first blade relative to the second blade equally well with the arm moving relative to the elongate element instead of the elongate element moving relative to the arm. 	Regarding claim 20, Blackwell et al. in view of Protopsaltis disclose a guide element (26a/26b) and a driver (104) engaged with the gear and extending orthogonal to the operational axis (¶45).

    PNG
    media_image1.png
    747
    828
    media_image1.png
    Greyscale

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blackwell et al. (US 2009/0036746) in view of Protopsaltis (US 2009/0306480) in further view of Smith et al. (US 2007/0208227).
 	Regarding claim 11, Blackwell et al. in view of Protopsaltis disclose the claimed invention except for the retractor comprising an electrode probe configured to facilitate location of nerves during insertion of the surgical retractor. 	Smith et al. disclose a surgical retractor (figure 57) wherein the retractor comprises an electrode probe (¶90 202, 204, 206, figure 57) configured to facilitate location of nerves during insertion of the surgical retractor (¶90) to prevent inadvertent contact with exiting nerve roots during surgery (¶67).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have constructed the retractor of Blackwell et al. in view of Protopsaltis to comprise an electrode probe configured to facilitate location of nerves during insertion of the surgical retractor as taught by Smith et al. as it prevents inadvertent contact with exiting nerve roots during surgery.

Allowable Subject Matter
Claims 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775